 

Exhibit 10.1

 

December 12, 2018

 

CF Finance Acquisition Corp. 

110 East 59th Street 

New York, NY 10022

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among CF Finance Acquisition Corp., a Delaware corporation (the “Company”),
and Cantor Fitzgerald & Co. as representative (the “Representative”) of the
several underwriters (each, an “Underwriter” and collectively, the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 28,750,000 of the Company’s units (including up to
3,750,000 units that may be purchased to cover over-allotments, if any) (the
“Units”), each comprised of one share of the Company’s Class A common stock, par
value $0.0001 per share (the “Common Stock”), and three-quarters of one
redeemable warrant. Each whole Warrant (each, a “Warrant”) entitles the holder
thereof to purchase one share of Common Stock at a price of $11.50 per share,
subject to adjustment. The Units will be sold in the Public Offering pursuant to
a registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the U.S. Securities and Exchange Commission (the “Commission”)
and the Company has applied to have the Units listed on The Nasdaq Capital
Market. Certain capitalized terms used herein are defined in paragraph 12
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of CF Finance Holdings LLC (the “Sponsor”) and the
undersigned individuals, each of whom is a member of the Company’s board of
directors and/or management team (each, an “Insider” and collectively, the
“Insiders”), hereby agrees with the Company as follows:

 

  1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any shares of
Capital Stock (including shares of Common Stock underlying the Private Placement
Units) owned by it, him or her in favor of any proposed Business Combination and
(ii) not redeem any shares of Common Stock owned by it, him or her in connection
with such stockholder approval.

 

  2. The Sponsor and each Insider hereby agrees that in the event that the
Company fails to consummate a Business Combination within 18 months from the
closing of the Public Offering, or such later period approved by the Company’s
stockholders in accordance with the Company’s amended and restated certificate
of incorporation (the “Charter”), the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
10 business days thereafter, subject to lawfully available funds therefor,
redeem 100% of the Common Stock sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account (net of taxes), less up to $100,000 of
interest to pay dissolution expenses), divided by the number of then outstanding
Offering Shares, which redemption will completely extinguish all Public
Stockholders’ rights as stockholders (including the right to receive further
liquidating distributions, if any), subject to applicable law, and (iii) as
promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Sponsor and each Insider agrees to not
propose any amendment to the Charter (i) to modify the substance or timing of
the Company’s obligation to redeem 100% of the Offering Shares if the Company
does not complete a Business Combination within 18 months from the closing of
the Public Offering or (ii) with respect to any other provision relating to
stockholders’ rights or pre-business combination activity, unless the Company
provides its public stockholders with the opportunity to redeem their shares of
Common Stock upon approval of any such amendment at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account (net of taxes),
divided by the number of then outstanding Offering Shares.

 



 

 

 

    The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account as a result of any liquidation of the Company with respect to the
Founder Shares or shares of Common Stock underlying the Private Placement Units
held by it, him or her. The Sponsor and each Insider hereby further waives, with
respect to any shares of Common Stock held by it, him or her, if any, any
redemption rights it, he or she may have in connection with the consummation of
a Business Combination, including, without limitation, any such rights available
in the context of a stockholder vote to approve such Business Combination or a
stockholder vote to approve an amendment to the Charter to modify the substance
or timing of the Company’s obligation to redeem 100% of the Offering Shares if
the Company has not consummated a Business Combination within the time period
set forth in the Charter or in the context of a tender offer made by the Company
to purchase shares of Common Stock (although the Sponsor, the Insiders and their
respective current or future affiliates shall be entitled to redemption and
liquidation rights with respect to any Offering Shares it or they hold if the
Company fails to consummate a Business Combination within 18 months from the
date of the closing of the Public Offering).

 

  3. (a) During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, other than to permitted
transferees as described in paragraph 7(c) below, the Sponsor and each Insider
shall not, without the prior written consent of the Representatives, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission promulgated thereunder, with respect to any
Units, shares of Common Stock, Founder Shares, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by it, him or her, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Units, shares of Common Stock, Founder Shares, Warrants or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by it, him or her, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (iii) publicly
announce any intention to effect any transaction specified in clause (i) or
(ii). Each of the Insiders and the Sponsor acknowledges and agrees that, prior
to the effective date of any release or waiver, of the restrictions set forth in
this paragraph 3 or paragraph 7 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver. Any release or
waiver granted shall only be effective two business days after the publication
date of such press release. The provisions of this paragraph will not apply if
the release or waiver is effected solely to permit a transfer not for
consideration and the transferee has agreed in writing to be bound by the same
terms described in this Letter Agreement to the extent and for the duration that
such terms remain in effect at the time of the transfer. If a discretionary
waiver, release or termination of any of the Founder Share restrictions (each, a
“Lock-Up Waiver”) applicable to any party subject to a lock-up agreement is
granted, other than to the Company (each, a “Lock-Up Party”), then a
substantively identical Lock-Up Waiver shall be deemed to apply to each of the
undersigned’s Founder Shares on a pro rata basis based on the portion of the
Lock-Up Parties’ Founder Shares that were granted the Lock-Up Waiver; provided
that such pro rata waiver, release or termination shall be in the same manner
and on the same terms (including with respect to any conditions or provisos that
apply to such waiver or termination) from such restriction.

 

    (b) The Sponsor shall not sell, transfer, assign, pledge or hypothecate any
of its Private Placement Units or securities issuable pursuant to the Forward
Purchase Contract (or component securities) or shares of Common Stock issuable
upon the exercise of the warrants underlying the Private Placement Units or
units issuable pursuant to the Forward Purchase Contract, or subject any of such
securities to any hedging, short sale, derivative, put, or call transaction that
would result in the effective economic disposition of such securities, except as
provided in FINRA Rule 5110(g)(2).

 



 

 

 

  4. In the event of the liquidation of the Trust Account upon the failure of
the Company to consummate its initial Business Combination within the time
period set forth in the Charter, the Sponsor (the “Indemnitor”) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened) to which the
Company may become subject as a result of any claim by (i) any third party for
services rendered or products sold to the Company or (ii) any prospective target
business with which the Company has entered into a written letter of intent,
confidentiality or other similar agreement or Business Combination agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Indemnitor shall (x) apply only to the extent necessary to ensure that such
claims by a third party or a Target do not reduce the amount of funds in the
Trust Account to below the lesser of (i) $10.10 per Offering Share and (ii) the
actual amount per Offering Share held in the Trust Account as of the date of the
liquidation of the Trust Account, if less than $10.10 per Offering Share is then
held in the Trust Account due to reductions in the value of the trust assets
(net of taxes), (y) shall not apply to any claims by a third party or a Target
which executed a waiver of any and all rights to the monies held in the Trust
Account (whether or not such waiver is enforceable) and (z) shall not apply to
any claims under the Company’s indemnity of the Underwriters against certain
liabilities, including liabilities under the Securities Act of 1933, as amended.
The Indemnitor shall have the right to defend against any such claim with
counsel of its choice reasonably satisfactory to the Company if, within 30 days
following written receipt of notice of the claim to the Indemnitor, the
Indemnitor notifies the Company in writing that it shall undertake such defense.

 

  5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,750,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 937,500 multiplied by a fraction, (i) the numerator of which is 3,750,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 3,750,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the Initial Stockholders will own
an aggregate of 20.0% of the Company’s issued and outstanding shares of Capital
Stock after the Public Offering (not including the shares underlying the Private
Placement Units). For purposes of clarification, nothing in this paragraph will
impact the number of shares of Class A Common Stock purchased by the Sponsor as
part of the Forward Purchase Contract (as defined below).

 

  6. (a) Each Insider that is an officer of the Company hereby agrees not to
participate (other than the participation of an affiliate of the Company as an
underwriter) in the formation of, or become an officer or director of, any other
special purpose acquisition company (in the case of Henrique de Castro, a
special purpose acquisition company focused on acquiring target companies in the
financial or real estate services industries) with a class of securities
registered under the Exchange Act until the Company has entered into a
definitive agreement regarding an initial Business Combination or unless the
Company has failed to complete a Business Combination within the time period set
forth in the Charter.

 

    (b) The Sponsor and each Insider hereby severally agrees and acknowledges
that: (i) the Underwriters and the Company would be irreparably injured in the
event of a breach by the Sponsor or an Insider of its, his or her obligations
under paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b), and 9, as applicable, of this
Letter Agreement (ii) monetary damages may not be an adequate remedy for such
breach and (iii) the non-breaching party shall be entitled to injunctive relief
from the breaching party, in addition to any other remedy that such party may
have in law or in equity against the breaching party, in the event of such
breach.

 



 

 

 

  7. (a) The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Founder Shares or any of the 750,000 shares of Common Stock
issuable pursuant to the Forward Contract (or shares of Common Stock issuable
upon conversion thereof) until the earlier of (A) one year after the completion
of the Company’s initial Business Combination and (B) subsequent to the Business
Combination, (x) if the last reported sale price of the Common Stock equals or
exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
(the “Founder Shares Lock-up Period”).

 

    (b) The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Private Placement Units or any of the 3,000,000 units issuable
pursuant to the Forward Contract (or component securities or shares of Common
Stock issuable upon the exercise of the warrants underlying the Private
Placement Units), until 30 days after the completion of a Business Combination
(the “Private Placement Units Lock-up Period”, together with the Founder Shares
Lock-up Period, the “Lock-up Periods”).

 

    (c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Units or securities issuable
pursuant to the Forward Purchase Contract (or component securities or shares of
Common Stock issuable upon the exercise of the warrants underlying the Private
Placement Units or units issuable pursuant to the Forward Purchase Contract)
that are held by the Sponsor, any Insider or any of their permitted transferees
(that have complied with this paragraph 7(c)), are permitted (a) to the
Company’s officers or directors, any current or future affiliate or family
member of any of the Company’s officers or directors or any current or future
affiliate of the Sponsor or to any member(s), officers, directors or employees
of the Sponsor or any of its current or future affiliates; (b) in the case of an
individual, by gift to a member of such individual’s immediate family or to a
trust, the beneficiary of which is a member of such individual’s immediate
family, any current or future affiliate of such individual or to a charitable
organization; (c) in the case of an individual, by virtue of laws of descent and
distribution upon death of such individual; (d) in the case of an individual,
pursuant to a qualified domestic relations order; (e) by private sales or
transfers made in connection with any forward purchase agreement or similar
arrangement or in connection with the consummation of an initial Business
Combination at prices no greater than the price at which the shares or units
were originally purchased; (f) in the event of the Company’s liquidation prior
to the completion of an initial Business Combination or (g) by virtue of the
laws of the State of Delaware or the Sponsor’s limited liability company
agreement upon dissolution of the Sponsor; provided, however, that in the case
of clauses (a) through (e) or (g), these permitted transferees must enter into a
written agreement with the Company agreeing to be bound by the transfer
restrictions herein.

 

  8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all material respects and does not omit
any material information with respect to the Insider’s background. Each
Insider’s questionnaire furnished to the Company is true and accurate in all
material respects. Each Insider represents and warrants that: it, he or she is
not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; it, he
or she has never been convicted of, or pleaded guilty to, any crime (i)
involving fraud, (ii) relating to any financial transaction or handling of funds
of another person, or (iii) pertaining to any dealings in any securities and it,
he or she is not currently a defendant in any such criminal proceeding.

 

  9. The Sponsor has entered into a forward purchase contract (the “Forward
Purchase Contract”) to purchase at least 3,000,000 Units and 750,000 shares of
Common Stock at a price per Unit of $10.00 per Unit, in a transaction exempt
from the registration requirements of the Securities Act (the “Private
Placement”). The Private Placement will be completed concurrently with the
completion of the initial Business Combination. Neither the Company nor the
Sponsor may waive the obligation of the undersigned to complete the Private
Placement in accordance with this Section 9 pursuant to the terms of the Forward
Purchase Contract.

 



 

 

 

  10. Except as disclosed in the Prospectus, neither the Sponsor nor any
officer, nor any current or future affiliate of the Sponsor or any officer, nor
any director of the Company, shall receive from the Company any finder’s fee,
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate, the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds held in the Trust
Account prior to the completion of the initial Business Combination: repayment
of a loan and advances up to an aggregate of $300,000 made to the Company by the
Sponsor; payment of $25,000 quarterly to each of the Company’s independent
directors (including directors to be appointed following the consummation of the
Public Offering) for services rendered as board members; reimbursement for any
reasonable out-of-pocket expenses related to identifying, investigating and
consummating an initial Business Combination; repayment of loans, including the
$750,000 loan commitment made by the Sponsor for working capital, on such terms
as to be determined by the Company from time to time, made by the Sponsor or any
of the Company’s officers or directors to finance transaction costs in
connection with an intended initial Business Combination, provided, that, if the
Company does not consummate an initial Business Combination, a portion of the
working capital held outside the Trust Account may be used by the Company to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment; payment to the Representative of its underwriting discount,
marketing fee (pursuant to the Business Combination Marketing Agreement, dated
as of the date hereof, by and between the Company and the Representative), fees
for any financial advisory, placement agency or other similar investment banking
services the Representative may provide to the Company in the future, and
reimbursement of the Representative for any out-of-pocket expenses incurred by
it in connection with the performance of such services; and repayment of the
loan to be made by the Sponsor in an amount up to $2,875,000 (the “Sponsor
Loan”) but only in the event the Company consummates the Business Combination.
Up to $1,500,000 of such loans (not including the Sponsor Loan) may be
convertible into warrants at a price of $1.00 per warrant at the option of the
lender. Such warrants would be identical to the warrants underlying the Private
Placement Units, including as to exercise price, exercisability and exercise
period.

 

  11. The Sponsor and each Insider has full right and power, without violating
any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company.

 

  12. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean (a) the 7,187,500 shares of the
Company’s Class B common stock, par value $0.0001 per share, initially issued to
the Sponsor (up to 937,500 Shares of which are subject to complete or partial
forfeiture by the Sponsor if the over-allotment option is not exercised by the
Underwriters) for an aggregate purchase price of $50,383, or approximately
$0.007 per share, prior to the consummation of the Public Offering; (iv)
“Initial Stockholders” shall mean the Sponsor and any Insider that holds Founder
Shares; (v) “Private Placement Units” shall mean the 600,000 units, each unit
consisting of one share of Common Stock and three-quarters of one warrant to
purchase one share of Common Stock that the Sponsor has agreed to purchase for
an aggregate purchase price of $6,000,000, or $10.00 per unit, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (vi) “Public Stockholders” shall mean the holders of securities issued
in the Public Offering; (vii) “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering shall be deposited;
and (viii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 



 

 

 

  13. The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance in an amount and type that is
appropriate for a blank check company such as the Company, and each Director
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any of the Company’s
directors or officers.

 

  14. This Letter Agreement constitutes the entire agreement and understanding
of the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto except any waiver need only be
executed by the party waiving its rights hereunder.

 

  15. No party hereto may assign, in whole or in part, either this Letter
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of the other parties. Any purported assignment in
violation of this paragraph shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee. This
Letter Agreement shall be binding on the Sponsor and each Insider and their
respective successors, heirs and assigns and permitted transferees.

 

  16. Nothing in this Letter Agreement shall be construed to confer upon, or
give to, any person or entity other than the parties hereto, any right, remedy
or claim under or by reason of this Letter Agreement or of any covenant,
condition, stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

  17. This Letter Agreement may be executed in any number of original or
facsimile or other electronic counterparts and each of such counterparts shall
for all purposes be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

  18. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

  19. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the federal or state
courts of New York City, in the State of New York, and irrevocably submit to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

  20. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

  21. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by March 31, 2019; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

[Signature Page Follows]

 



 

 

 

  Sincerely,       CF FINANCE HOLDINGS LLC         By:  /s/ Howard W. Lutnick  
  Name: Howard W. Lutnick     Title: Chief Executive Officer

 

  By:  /s/ Howard W. Lutnick     Name: Howard W. Lutnick         By:  /s/ Anshu
Jain     Name: Anshu Jain         By: /s/ Henrique de Castro      Name: Henrique
de Castro         By:  /s/ Steven Bisgay     Name: Steven Bisgay         By:
 /s/ Stephen M. Merkel     Name: Stephen M. Merkel         By:  /s/ Peter J.
Worth     Name: Peter J. Worth

 

Acknowledged and Agreed:       CF FINANCE ACQUISITION CORP.         By: /s/
Howard W. Lutnick     Name: Howard W. Lutnick     Title: Chairman and Chief
Executive Officer  

 

[Signature Page to Letter Agreement – CF Finance Acquisition Corp. (Insider
Letter)]

 



 